ACCEPTED
                                                                                                                     FILED
                                                                                                           05-15-00806-CV
                                                                                                         DALLAS   COUNTY
                                      05-15-00806-CV                                            FIFTH COURT
                                                                                                      7/1/2015OF APPEALS
                                                                                                               11:26:06
                                                                                                           DALLAS,
                                                                                                            FELICIATEXAS
                                                                                                                        AM
                                                                                                                     PITRE
                                                                                                       7/6/2015 8:52:55
                                                                                                          DISTRICT      AM
                                                                                                                    CLERK
                                                                                                                LISA MATZ
                                                                                                                    CLERK

                                     CAUSE NO. DC-14-08645                                       Bridgette Vation

JANICE WINN, INDIVIDUALLY                      §               IN THE DISTRICT COURT
                                                                                  RECEIVED IN
AND ON BEHALF OF THE ESTATE                    §                             5th COURT OF APPEALS
OF DORIS HUNT                                  §                                 DALLAS, TEXAS
                                               §                             7/6/2015 8:52:55 AM
V.                                             §               95TH   JUDICIAL DISTRICT
                                                                                   LISA MATZ
                                               §                                     Clerk
METHODIST HOSPITALS OF                         §
DALLAS A/K/A METHODIST                         §
HEALTH SYSTEM, D/B/A                           §
METHODIST CHARLTON                             §
MEDICAL CENTER                                 §               DALLAS COUNTY, TEXAS

DEFENDANT METHODIST HOSPITALS OF DALLAS A/K/A METHODIST HEALTH
      SYSTEM D/B/A METHODIST CHARLTON MEDICAL CENTER’S
                NOTICE OF ACCELERATED APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

           1.   Defendant Methodist Hospitals of Dallas a/k/a Methodist Health System d/b/a

Methodist Charlton Medical Center gives notice of its desire to file an accelerated appeal,

pursuant to Rules 4.1(a), 25.1(a) and 26.1(b) of the TEXAS RULES         OF   APPELLATE PROCEDURE,

from the Order on Defendant Methodist Hospitals of Dallas a/k/a Methodist Health System d/b/a

Methodist Charlton Medical Center’s Motion to Dismiss, issued by the Hon. Ken Molberg

presiding over the 95th District Court of Dallas County, Texas on June 21, 2015, in Cause No.

DC-14-08645, styled Janice Winn, Individually and on behalf of Doris Hunt v. Methodist

Hospitals of Dallas a/k/a Methodist Health System d/b/a Methodist Charlton Medical Center, in

the 95th District Court of Dallas County, Texas.

           2.   Defendant appeals the June 21, 2015 ruling on Defendant Methodist Hospitals of

Dallas a/k/a Methodist Health System d/b/a Methodist Charlton Medical Center’s Motion to




_______________________________________________________________________________________________________
DEFENDANT METHODIST HOSPITALS OF DALLAS A/K/A
METHODIST HEALTH SYSTEM D/B/A METHODIST CHARLTON MEDICAL
CENTER’S NOTICE OF ACCELERATED APPEAL – Page 1
202204.1
202204v1 131-1035
Dismiss to the Fifth Court of Appeals of Dallas, Texas, which court has jurisdiction over appeals

from the district courts of Dallas County, Texas.

           3.     Defendant will serve the clerk of the Dallas Court of Appeals with a copy of this

Notice of Accelerated Appeal, pursuant to Rule 25.1(e) of the TEXAS RULES               OF   APPELLATE

PROCEDURE. Defendant also will tender their appeal filing fees to the Clerk of the Dallas Court

of Appeals.

                                                Respectfully submitted,

                                                STEWART | COURINGTON | DUGGER | DEAN, PLLC
                                                1701 N. Market Street
                                                Suite 200
                                                Dallas, Texas 75202
                                                (214) 615-2000
                                                (214) 615-2001 - FAX

                                                /s/ Brandon Kulwicki
                                                BRANDON KULWICKI
                                                Bar No. 24043768
                                                brandon@scddlaw.com

                                                ATTORNEYS FOR METHODIST HOSPITALS OF DALLAS
                                                A/K/A METHODIST HEALTH SYSTEM, D/B/A
                                                METHODIST CHARLTON MEDICAL CENTER

                                     CERTIFICATE OF SERVICE

       In keeping with Rule 21a of the Texas Rules of Civil Procedure, I hereby certify that a
true and correct copy of the foregoing instrument has been served upon all attorneys of record
via:

           _____ Certified Mail/Return Receipt Requested

           __X__ Telephonic Document Transfer (FAX)

           _____ Hand Delivery

           _____ Regular Mail

Dated: July 1, 2015
_______________________________________________________________________________________________________
DEFENDANT METHODIST HOSPITALS OF DALLAS A/K/A
METHODIST HEALTH SYSTEM D/B/A METHODIST CHARLTON MEDICAL
CENTER’S NOTICE OF ACCELERATED APPEAL – Page 2
202204.1
202204v1 131-1035
                                                       /s/ Brandon Kulwicki
                                                       Brandon Kulwicki




_______________________________________________________________________________________________________
DEFENDANT METHODIST HOSPITALS OF DALLAS A/K/A
METHODIST HEALTH SYSTEM D/B/A METHODIST CHARLTON MEDICAL
CENTER’S NOTICE OF ACCELERATED APPEAL – Page 3
202204.1
202204v1 131-1035